DUGRO, J.
A careful examination of the case discloses no error. The work contracted for was in itself lawful, and not apt to require, if properly done, any act which would be likely to cause injury. The defendant cannot, therefore, be held liable for the negligence of the contractor. The surprise which the plaintiff intimates was caused by the .evidence offered in behalf of the defendant was probably due to the fact that the complaint, in alleging that the defendant “blasted the rock in'so careless * * * a way,” allowed a general denial to leave in *1091doubt whether it referred to the blasting or the carelessness or both. The authorities referred to upon the respondent’s brief are in point.
The judgment is affirmed.